—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 4, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Shortly before resigning from his job as a correction officer, claimant had been sent home from work until further notice because his employer did not have the appropriate medical documentation to allow him to work. Claimant admitted that he resigned before being notified by his employer about his work status and testified that he did so because he had been given a "hard time” by various correction officials and "just got sick of it”. He further admitted that he never filed a grievance with his union before resigning. Claimant’s employer testified that claimant did not give any reason for resigning and that had claimant not resigned, there was work available for him at the facility. Under these circumstances, the Board’s decision that claimant voluntarily left his employment without good cause is supported by substantial evidence and must be upheld (see, e.g., Matter of Rossano [Barclays Bank—Hudacs], 181 AD2d 937; Matter of Serrano [Levine], 52 AD2d 1022).
*836Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.